Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 1 of 19 PageID #:
                                    4693
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 2 of 19 PageID #:
                                    4694
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 3 of 19 PageID #:
                                    4695
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 4 of 19 PageID #:
                                    4696
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 5 of 19 PageID #:
                                    4697
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 6 of 19 PageID #:
                                    4698
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 7 of 19 PageID #:
                                    4699
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 8 of 19 PageID #:
                                    4700
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 9 of 19 PageID #:
                                    4701
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 10 of 19 PageID #:
                                     4702
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 11 of 19 PageID #:
                                     4703
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 12 of 19 PageID #:
                                     4704
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 13 of 19 PageID #:
                                     4705
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 14 of 19 PageID #:
                                     4706
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 15 of 19 PageID #:
                                     4707
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 16 of 19 PageID #:
                                     4708
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 17 of 19 PageID #:
                                     4709
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 18 of 19 PageID #:
                                     4710
Case 1:17-cv-00052-IMK-MJA Document 124-3 Filed 07/29/19 Page 19 of 19 PageID #:
                                     4711
